United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Worcester, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2270
Issued: June 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2010 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated June 22 and August 12, 2010. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant has sustained any permanent impairment to her
upper extremities causally related to her accepted cervical strain and cervical subluxation
conditions; and (2) whether the Office properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 38-year-old letter carrier, sustained an injury to her neck, upper back and
both shoulders when her postal vehicle was struck from behind by another vehicle. She filed a
claim for benefits, which the Office accepted for cervical strain and cervical subluxation.
On March 9, 2010 appellant filed a Form CA-7 claim for a schedule award.
By letter dated March 26, 2010, the Office asked appellant to provide a medical report
and impairment evaluation from her attending physician pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (sixth
edition). Appellant did not submit any additional medical evidence.
By decision dated June 22, 2010, the Office found that appellant had no ratable
impairment causally related to an accepted condition and therefore was not entitled to a schedule
award.
On July 15, 2010 appellant requested reconsideration of the June 22, 2010 schedule
award decision. She asserted that she had requested her treating physician to send a form report
including an impairment evaluation; however, her physician failed to submit these forms in a
timely fashion.
Appellant submitted a May 13, 2010 impairment worksheet from Dr. Deborah Ford, a
specialist in internal medicine, which the Office received on July 19, 2010. Dr. Ford related
appellant’s complaints of upper extremity pain and stated findings on examination. She
attributed appellant’s chronic upper extremity pain to repetitive motion activity. Dr. Ford did
not, however, provide an impairment rating under the A.M.A., Guides.
In a May 15, 2010 report, received by the Office on July 19, 2010, Dr. Ford stated that
appellant continued to experience chronic cervical pain stemming from her October 1991
employment injury, with pain in her neck, shoulder and both upper and lower back areas limiting
her activities of daily living including her ability to perform her usual job at work. She advised
that the intensity of her discomfort varied with the type of activity she was required to perform.
Dr. Ford asserted that appellant had achieved maximal improvement although it was difficult to
state the exact date this occurred. She stated on examination that appellant had diminished
mobility of her cervical paraspinal muscles, rhomboid muscles and shoulder girdles. Dr. Ford
stated that “permanent impairment” was not a “medical classification.” She declined to provide
an impairment rating based on percentage of impairment under the A.M.A., Guides.
By decision dated August 12, 2010, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.

2

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.5
ANALYSIS -- ISSUE 1
In the instant case, the Office accepted conditions of cervical strain and cervical
subluxation. Appellant subsequently filed a claim for a schedule award. The Office asked her to
submit a medical report and impairment evaluation rendered in accordance with the applicable
protocols and tables of the A.M.A., Guides from her treating physician in support of her claim.
However, appellant did not provide the medical evidence requested. She submitted no medical
evidence indicating that she had any permanent impairment causally related to her accepted
cervical strain and cervical subluxation conditions. The Board will affirm the June 22, 2010
decision.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by the Office; or by constituting relevant and
pertinent evidence not previously considered by the Office.6 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.7
ANALYSIS -- ISSUE 2
Appellant has not shown that the Office erroneously applied or interpreted a specific
point of law; she has not advanced a relevant legal argument not previously considered by the
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

6

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

7

Howard A. Williams, 45 ECAB 853 (1994).

3

Office; and she has not submitted relevant and pertinent evidence not previously considered by
the Office.
The Board has held that the submission of evidence which does not address the particular
issue involved in the case does not constitute a basis for reopening the claim.8 Dr. Ford’s
May 13, 2010 impairment worksheet and May 15, 2010 report did not contain any medical
findings which could be correlated to a permanent impairment, compensable under the A.M.A.,
Guides. The Board has explained that whether a medical report actually applies the A.M.A.,
Guides in evaluating permanent impairment goes to the weight of the evidence, and therefore the
only inquiry is whether the report provides relevant, pertinent and new evidence pertaining to the
degree of permanent impairment.9 Dr. Ford’s reports submitted in support of the reconsideration
request provided no new evidence from which any degree of permanent impairment could be
discerned. The Office did not abuse its discretion in refusing to reopen appellant’s claim for a
review on the merits.10
CONCLUSION
The Board finds that appellant has not sustained any permanent impairment causally
related to her accepted cervical strain and cervical subluxation conditions. The Board finds that
the Office properly refused to reopen appellant’s case for reconsideration on the merits of her
claim under 5 U.S.C. § 8128(a).

8

See David J. McDonald, 50 ECAB 185 (1998).

9

Billy B. Scoles, 57 ECAB 258 (2005).

10

Appellant may submit new evidence or argument with a written request for reconsideration to the Office within
one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.605 through 10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the August 12 and June 22, 2010 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: June 2, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

